Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/9/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the direction of the rotation axis” and multiple recitations of “a direction” which renders the claim indefinite. Specifically, the various directions and forces are not defined in such a way as to determine what the claim requires. 
Claim 5 recites “wherein the first gear pair is the third and fourth gears” after claim 1 recites “a first gear pair including the first gear and the second gear” which is unclear and renders the claims indefinite. As a gear pair consists of two gears, it is unclear how four gears can form a pair. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jessup (USPN 4,641,543) in view of Stoeckicht (USPN 2,982,146).
Jessup discloses a vehicle drive device comprising: 
an input shaft (28’) that receives a driving force of a driving source (via 1’) and that is provided with a first gear (15;); 
an intermediate shaft (3’) that is provided with a second gear (16’) meshing with the first gear and a third gear (26’) located next to the second gear in a direction of a rotation axis (along 3’), 
an output shaft (4’) that is provided with a fourth gear (28’) meshing with the third gear; 
a first gear pair (15’/16’) including the first gear and the second gear; 

Jessup does not disclose  that the intermediate shaft is allowed to move in the direction of the rotation axis or that the first meshing portion and the second meshing portion of the double helical gear of the other gear pair have different lengths in the direction of the rotation axis.
Soeckicht discloses an intermediate shaft (2) allowed to move in the direction of the rotation axis (along axis of 2 and 7), and a double helical gear (1) having a first meshing portion (10) and a second meshing portion (12) with different lengths (see Figure) in the direction of the rotation axis. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the vehicle drive device of Jessup to allow the shaft to move in the direction of the rotaion axis, and different length meshing portions of the double helical gear, in order to compensate for errors in the gearing (as discussed in detail in the disclosure of Soeckicht).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968.  The examiner can normally be reached on M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658